United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Arlington, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1267
Issued: September 2, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 20, 2015 appellant filed a timely appeal from a February 18, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that his right knee
condition was causally related to the accepted July 10, 2014 employment incident.
FACTUAL HISTORY
On July 30, 2014 appellant, then a 69-year-old transportation security specialist, filed a
traumatic injury claim alleging that on July 10, 2014 he bruised his left arm and sprained his
1

5 U.S.C. § 8101 et seq.

right knee when he fell from atop a desk while closing air conditioning vents. He did not stop
work.
Appellant submitted a medical reimbursement claim form in the total amount of
$1,344.25. He also provided various invoices for medication, x-ray testing, and medical
examinations and copies of the currency conversion between Singapore and U.S. dollars.
In an August 22, 2014 report, Dr. Kevin Yip, an orthopedic surgeon, stated that appellant
had cartilage damage to his right knee. He indicated that he gave appellant an injection and
prescribed celebrex.
On January 4, 2015 appellant faxed a statement to OWCP. He reported that his injury
had not improved and that the pain was fairly constant. Appellant stated that his doctor
recommended a partial knee replacement, but he needed a magnetic resonance imaging scan
before proceeding with any surgery. He explained that he was able to work, but had been
working with pain since July 2014. Appellant noted that he was including a doctor’s statement
and copies of two x-rays.
In a November 26, 2014 report, Dr. Yung W.Y. Ambrose, an orthopedist specializing in
knee replacement surgery, examined appellant for persistent right knee pain. He reported that
clinical examination and x-ray of appellant’s right knee suggested that he suffered from right
knee medial compartment grade 4 osteoarthritis. Dr. Ambrose stated that although appellant
received conservative medical treatment he had progressively severe knee pain symptoms. He
recommended that appellant undergo right knee replacement surgery. Dr. Ambrose provided
copies of x-rays of appellant’s right knee.
By letter dated January 6, 2015, OWCP advised appellant that the evidence submitted
was insufficient to establish his traumatic injury claim. It requested additional medical evidence
that explained how his right knee condition was causally related to the July 10, 2014
employment incident.
On January 7, 2015 appellant submitted a January 7, 2015 report by Dr. Ambrose who
noted that he had treated appellant for his right knee problem since his July 10, 2014
employment injury when he fell in his office. Dr. Ambrose reported that clinical examination
and x-ray of the right knee showed that appellant suffered from an acute right knee chondral
injury with background of medial compartment osteoarthritis. He stated that conservative
management and physical therapy had been used for the past five months, but appellant’s
symptoms and disability persisted. Dr. Ambrose noted that appellant was asymptomatic in his
right knee before the July 10, 2014 injury. He opined that appellant “acutely injured his right
knee cartilage during the fall.” Dr. Ambrose stated that he had discussed surgical management
options with appellant and reported that unincompartmental knee replacement was a better
option for appellant.
In a January 23, 2015 statement, appellant explained that on July 10, 2014 at
approximately 1500 hours he adjusted the air-conditioning vent above his desk cubical by
climbing onto the desk. He slipped on the desk top and fell, landing on the concrete floor.
Appellant stated that he struck his left arm, causing pain and bruising and sprained his right knee,

2

causing pain, swelling, and bruising. When the knee pain and swelling continued, he made an
appointment with an orthopedic clinic. Appellant reported that prior to the accident he did not
have any pain or swelling of the knee or difficulties walking. He noted that the incident was
witnessed by a Transportation Security Specialist and reported to his supervisor and manager.
Appellant stated that on July 30, 2014 he prepared the Form CA-1, TSA First Notice of Injury
Call-In Sheet, TSA Form 1178, and TSA Form 2401 as required by TSA.
By decision dated February 18, 2015, OWCP denied appellant’s traumatic injury claim.
It accepted that the July 10, 2014 employment incident occurred as alleged and that he sustained
a diagnosed right knee condition, but denied the claim finding insufficient medical evidence to
demonstrate that his right knee condition was causally related to the accepted incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence3 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.5
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged.6 Second, the employee must submit evidence,
generally only in the form of probative medical evidence, to establish that the employment
incident caused a personal injury.7 An employee may establish that the employment incident
occurred as alleged, but fail to show that his or her disability or condition relates to the
employment incident.8
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence.9 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

6

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

7

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

8

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

9

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

3

relationship between the diagnosed condition and the specific employment factors identified by
the employee.10 The weight of the medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested, and the medical rationale expressed
in support of the physician’s opinion.11
ANALYSIS
Appellant alleged that on July 10, 2014 he sustained a left arm and right knee injury
when he fell off his desk in the performance of duty.12 OWCP accepted that the incident
occurred as alleged and that he had been diagnosed with a right knee chondral injury. It denied
appellant’s traumatic injury claim finding insufficient medical evidence to establish that his right
knee condition was causally related to the accepted incident. The Board finds that he did not
meet his burden of proof to demonstrate that his right knee condition resulted from the July 10,
2014 employment incident.
In support of his claim, appellant submitted reports from Dr. Ambrose dated
November 26, 2014 and January 7, 2015, which discussed his right knee condition. Dr. Ambrose
noted that he had treated appellant for a right knee problem since a July 10, 2014 employment
injury when he fell down in his office. He reported that clinical examination and x-ray of the
right knee showed that appellant suffered from an acute right knee chondral injury with
background of medial compartment osteoarthritis. Dr. Ambrose stated that appellant received
conservative management and physical therapy treatment, but his symptoms persisted. He
recommended that appellant undergo right knee unincompartmental replacement surgery and
provided copies of x-rays of appellant’s right knee. Dr. Ambrose noted that appellant was
asymptomatic in his right knee before the July 10, 2014 injury. He opined that appellant
“acutely injured his right knee cartilage during the fall.”
Dr. Ambrose accurately described the July 10, 2014 employment incident, provided
findings on examination, and diagnosed a right knee chondral injury with osteoarthritis. The
Board finds that he did not provide sufficient medical rationale explaining how appellant’s fall at
work caused or contributed to his right knee condition.13 The only explanation provided was that
appellant was asymptomatic before the July 10, 2014 fall at work. The Board has held that an
opinion that a condition is causally related because the employee was asymptomatic before the
injury is insufficient, without sufficient rationale, to establish causal relationship.14 Accordingly,
Dr. Ambrose’s reports are insufficient to establish appellant’s claim.

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

11

James Mack, 43 ECAB 321 (1991).

12

The Board notes that appellant did not submit any medical evidence pertaining to his left arm.

13

Medical evidence that states a conclusion but does not offer any rationalized medical explanation regarding the
cause of an employee’s condition is of limited probative value on the issue of causal relationship. See J.F., Docket
No. 09-1061 (issued November 17, 2009); A.D., 58 ECAB 149 (2006).
14

T.M., Docket No. 08-975 (issued February 6, 2009); Michael S. Mina, 57 ECAB 379 (2006).

4

Appellant also received treatment from Dr. Yip, who in an August 22, 2014 report, stated
that appellant had cartilage damage to his right knee. Dr. Yip indicated that he gave appellant an
injection and prescribed celebrex. The Board notes that, although he provided a right knee
diagnosis, he does not provide any opinion on the cause of appellant’s right knee injury. The
Board has held that medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.15
Dr. Yip’s report, therefore, is insufficient to establish causal relationship.
On appeal appellant submitted a copy of the February 18, 2015 OWCP denial decision
and highlighted the portion regarding Dr. Ambrose’s January 7, 2015 medical report. The Board
finds that this evidence is insufficient to establish appellant’s traumatic injury claim. As
explained above, Dr. Ambrose’s June 7, 2015 report is insufficient to establish appellant’s
traumatic injury claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his right
knee condition was causally related to the July 10, 2014 employment incident.

15

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
supra note 13.

5

ORDER
IT IS HEREBY ORDERED THAT the February 18, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 2, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

